This is an appeal from an order of the District Judge refusing to grant the relator bail.
Relator is under indictment for murder. The indictment was introduced in evidence, but the record is bare of evidence going to show that the relator was connected with the offense or the circumstances attending the alleged homicide.
This is a companion case to Ex Parte Dumas, No. 11869, recently decided but not yet reported.
The judgment denying bail is reversed and bail is granted in the sum of twenty-five hundred dollars ($2,500).
Bail granted. *Page 4